UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                6/30/2021
                                                                       :
JOB GOLIGHTLY, on behalf of himself and all other                      :
individuals,                                                           :
                                                                       :
                                    Plaintiff,                         :    21-cv-3005 (LJL)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
UBER TECHNOLOGIES, INC. and CHECKR, INC.,                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        As discussed at the initial pretrial conference on June 30, 2021, Plaintiff shall be

permitted limited discovery in the form of document requests and interrogatories directed to

Uber Technologies, Inc., in support of its argument pursuant to Section 1 of the Federal

Arbitration Act, 9 U.S.C. § 1. Such document requests and interrogatories shall be served by

July 1, 2021.

        Defendants shall file their consolidated motion to compel arbitration and to stay all

discovery by July 19, 2021. Plaintiff shall oppose the motion to stay discovery by July 30, 2021,

and Defendants shall reply to the opposition to the motion to stay by August 4, 2021.

        Uber shall serve objections to Plaintiff’s discovery requests but need not produce

substantive responses or documents until further order of the Court. Absent agreement by Uber

and Plaintiff to the contrary, Uber and Plaintiff shall meet and confer on Plaintiff’s discovery

requests no later than July 9, 2021, during which Uber shall be prepared to discuss with Plaintiff

its burden arguments, if any, and which it would intend to present on its motion to stay

discovery. All other discovery is stayed.
       A date for Plaintiff’s opposition to the motion to compel shall be set at the time the Court

rules on the motion to stay discovery.


       SO ORDERED.


Dated: June 30, 2021                                __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
